DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 12-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/24/2021.
Applicant's election with traverse of Group I, claims 1-11, and Species (a), claims 8-9, in the reply filed on 03/24/2021 is acknowledged.  The traversal is on the ground that the Examiner has not shown that the inventions are independent or distinct as claimed and searching Group I and Group III does not constitute a serious search burden. This argument has been considered but not found persuasive.
As discussed in the Requirement for Restriction mailed 02/18/2021, Group I and Group III are distinct, the inventions as claimed have a materially different design and do not overlap in scope. Further, MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at paragraph [0039] of the Specification resin repellant is referred to with reference sign “204”, however, FIG. 7A and FIG. 7B are not labeled with “204”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0041] it is suggested to amend “44for” to “44 for”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Newton et al. (US 5,445,861) (Newton).
In reference to claim 1, Newton teaches a composite panel structure, each panel comprises a outer pane, an inner panel and a large-celled middle honeycomb layer disposed between the inner and outer panel (col. 1, lines 6-8; col. 2, lines 1-3) (corresponding to a honeycomb core). The middle honeycomb layer is formed of a stack of thermoplastic sheets that have been glued together at alternating points by an adhesive (col. 9, lines 32-34) (corresponding to a honeycomb substrate comprised of a number of sheets).
Newton further teaches a plurality of wires are embedded in each thermoplastic sheet at equally spaced intervals, the end of the wires are coupled to a source of electrical current (col. 9, lines 34-39) (corresponding to a number of traces printed onto the sheets of the honeycomb substrate). The wires are in contact with the thermoplastic sheets (col. 9, lines 40-42).
Although Newton does not explicitly teach the wire is printed as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
.

Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wakuda et al. (US 2015/0282294) (Wakuda).
In reference to claim 1, Wakuda teaches an elastic substrate ([0003]). The elastic substrate includes an insulating base material and a wire disposed on the insulating vase material, the insulating base material has a plurality of bonding portions that are surface-bonded and openings are formed between the bonding portions ([0010]). 
Wakuda further teaches the elastic flexible substrate includes the insulating base material in a honeycomb structure ([0031]) (corresponding to a honeycomb core; a honeycomb substrate). The honeycomb structure is formed from a plurality of insulating films bonded together ([0030]; FIG.1; FIG.7) (corresponding to a honeycomb substrate comprised of a number of sheets). 
Wakuda further teaches a wire disposed on the insulating base material, the wire forms a conductor circuit ([0030]; [0032]) (corresponding to a number of traces printed onto the sheet of the honeycomb substrate).
Although Wakuda does not explicitly teach the wire is printed as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wakuda meets the requirements of the claimed product, Wakuda clearly meets the requirements of the present claim.
In reference to claims 3 and 4, Wakuda teaches the limitations of claim 1, as discussed above. Wakuda further teaches an electronic device is disposed on the wire disposed on the insulating base material ([0049]) (corresponding to an electronic device disposed in the honeycomb substrate and connected to the traces; the electronic device on one of the sheets).
Although Wakuda does not explicitly teach the electronic device is printed as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wakuda meets the requirements of the claimed product, Wakuda clearly meets the requirements of the present claim.
In reference to claims 5-7 and 11, Wakuda teaches the limitations of claims 1 and 3, as discussed above. Wakuda further teaches the wire is disposed on the inner and outer principal surfaces of each insulating film ([0046]). The wires formed on both principal surfaces of are connected through a through connection via provided to penetrate the insulating film ([0047]) (corresponding to vias disposed through the sheets of the honeycomb substrate; the vias are connected to the traces). 

    PNG
    media_image1.png
    728
    720
    media_image1.png
    Greyscale
FIG. 5, provided below, discloses the through connection vias are formed at the bonding portions 5, formed between adjacent portions of the insulating base material (corresponding to the sheets are bonded together along bond lines, and the vias are disposed at the bond lines).
Wakuda further teaches an electronic device is disposed on the wire disposed on the insulating base material ([0049]), given that the wire is disposed on the inner and outer principle surfaces of each insulating film ([0046]), it is clear an electronic decide is disposed inside an opening 6 (i.e., cell) when the wire is located on a surface formed between a pair corresponding to the electronic device is disposed with a cell defined by the honeycomb substrate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakuda as applied to claim1 above, and further in view of Printed Copper Inks Now Available for Conductive Patterns (Mraz).
The examiner has provided the non-patent literature document, Printed Copper Inks Now Available for Conductive Patterns. The citation of prior art in the rejection refers to the provided document.
In reference to claim 2, Wakuda teaches the limitations of claim 1, as discussed above.
Wakuda does not explicitly teach the wire includes an electrically conductive ink, as presently claimed. However, Wakuda teaches the wire is a material that has conductivity such as silver or copper ([0032]).
	Mraz teaches printed circuits including conductive patterns and inks to print conductive pattern, not wires (p. 1) (corresponding to an electrically conductive ink). The inks are made of a high percentage of metal nanoparticles, which let companies create inks with low viscosities and lower sintering temperatures, this lets the inks be used in temperature-sensitive substrates like plastics and paper (p. 1).  Mraz further teaches with this customization allows for enhanced adhesion to substrates and inks compatible with solar cells (p.2).
	Mraz further teaches the printed ink forms printed patterns of wires (p. 2). The general advantages of printed inks are narrower patterns, cleaner processes, short set-up times, lower costs, and the ability to print small and large batches (p.3).
	In light of the motivation of Mraz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the conductive wires of Wakuda to be formed using the conductive ink of Mraz, in order to provide a printed pattern of wires having enhances adhesion to the insulating base material, narrower . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakuda as applied to claims 1, 3-7 and 11 above, and further in view of Knight et al. (US 2006/0180346) (Knight).
In reference to claims 8 and 9, Wakuda teaches the limitations of claim 7, as discussed above.
	Wakuda does not explicitly teach the vias are grommets that are disposed through the sheets and each define a hole, as presently claimed.
	Knight teaches a flexible circuit including a via structure to provide a conductive path between conductive layers in the z-axis direction ([0002]-[0003]). A via hole is drilled through the sub-composite structure such that the via hole is open at both ends and extending from the external conductive layer through the inner conductive layer ([0009]); FIG. 2 discloses the via is a plated blind via and is flanged at both ends surrounding a hole ([0019]; FIG. 2) (corresponding to the are grommets vias are disposed through the sheets and each define a hole). Knight further teaches the walls of the via hole are plated with a conductive material ([0010]) (corresponding to the vias are electrically conductive). 
	In light of the motivation of Knight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the through connection vias of Wakuda to be the plated blind vias of Knight, in order to provide a conductive path between two or more conductive layers and provide a plated through hole of a blind via with a high aspect ratio that is greater than 8:1 and that allows for using dielectric layers that . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rejections using Calisch et al. (US 2017/0182723) and Nagerl et al. (US 2013/0224405) would be cumulative to the rejections of record set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARY I OMORI/Examiner, Art Unit 1784